DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is a response to an application filed 12/20/2019, wherein claims 1-25 are pending and ready for examination.

Oath/Declaration
The submitted oath/declarations filed on 12/20/2019, for the instant application are acceptable for the examination purpose.

Priority
The application filed on 12/20/2019 does not claim priority benefit.

Information Disclosure Statement
The information disclosure statements (IDS) submitted between 12/20/2019 and 1/6/2022 are in compliance with the provisions of 37 CFR 1.97. It is noted by the examiner that all of the references were considered.
Drawings
The submitted drawings filed on 12/20/2019 for the instant application are acceptable for the examination purpose.
Specification
The disclosure is objected to because of the following informalities: Para 11 (Page 3) refers to “FIGURES 5A-5B”. But there are no Figures 5A-5B. Applicant possibly means to refer to Figures 6A-6B. Appropriate correction is required.
Claim Objections
Claims 12 and 13 objected to because of the following informalities:  Both claims 12 and 13 refer to “Method of claim 0”. There is no claim 0. For examination purpose, examiner has considered both claims 12 and 13 to refer to “Method of claim 11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf et al. (U.S. PG Publication 2003/0149869) referred to as Gleichauf hereinafter in view of Pasini et al. (U.S. Patent 8,798,263 B2), referred to as Pasini hereinafter.
Regarding Claim 1, Gleichauf teaches A method of encrypting a number of plaintext bits based on a bit-length parameter, comprising: (Gleichauf teaches Page 4:Para 0048  “FIG. 2 is a flow diagram illustrating a method of securely transmitting and storing data” wherein examiner reads “securely transmitting” to be “encrypting”)
obtaining a bit-length parameter indicating a number of plaintext bits to encrypt; (Gleichauf teaches Page 4: Para 0052 “Block 204 may be carried out by encryption engine 106 of FIG. 1. Expressed in mathematical terms, Data stream D of length L is combined with a random keystream K, also of length L” wherein the examiner reads L to be “bit-length parameter”)
obtaining a set of plaintext bits, wherein a length of the set of plaintext bits is equal to the bit-length parameter; (Gleichauf teaches Page 4:Para 0051 “In block 203, plain text is received or generated” and para 0052 “Block 204 may be carried out by encryption engine 106 of FIG. 1. Expressed in mathematical terms, Data stream D of length L”. Examiner reads “Data stream D of length L” to be “a set of plaintext bits, wherein a length of the set of plaintext bits is equal to the bit-length parameter L”)
obtaining a set of key bits, wherein a length of the set of key bits is equal to the bit- length parameter; (Gleichauf teaches Page 4:Para 0048 “In block 202, a key stream is generated. and para 0052 “Block 204 may be carried out by encryption engine 106 of FIG. 1. Expressed in mathematical terms, Data stream D of length L is combined with a random keystream K, also of length L. Examiner reads “Key stream K, also  of length L” to be “a set of key bits, wherein a length of the set of key bits is equal to the bit-length parameter L”)
Gleichauf does not expressly teach “and performing a sequence of logical operations on the set of plaintext bits and on the set of key bits to yield a ciphertext, the sequence of logical operations comprising a plurality of AND operations and a plurality of XOR operations, wherein each of the operations is performed on at least one plaintext bit and at least one key bit”.
However, Pasini teaches and performing a sequence of logical operations on the set of plaintext bits and on the set of key bits to yield a ciphertext, the sequence of logical operations comprising a plurality of AND operations and a plurality of XOR operations, wherein each of the operations is performed on at least one plaintext bit and at least one key bit (Pasini Col.3:62-64 “FIG. 2 shows a block diagram of an embodiment of the encryption process shown by FIG. 1 applied in a ring GF(2).sup.n with logical XOR and AND operations”).
Gleichauf and Pasini are from a similar field of technology (related to Cryptography and Security).


Claim 16 is a medium claim that corresponds to method claim 1 and is therefore rejected with the same rational and motivation as claim 1 above.
Claim 24 is a system claim that corresponds to method claim 1 and is therefore rejected with the same rational and motivation as claim 1 above.
Regarding claim 2, the combination of Gleichauf and Pasini discloses the method of claim 1, wherein obtaining the set of plaintext bits comprises selecting the set of plaintext bits from a plaintext whose length is greater than the bit-length parameter (Pasini Col.2: 56-58 “a method and a system adapted for encrypting digital data; said data being divided into a sequence of N blocks of a same length of n bits each”. Thus, Pasini teaches having total plaintext length (N * n) being larger than the number of bits (n) in a set of plaintext bits being encrypted at a time.)
Gleichauf and Pasini are from a similar field of technology (related to Cryptography and Security).
Therefore, a person having ordinary skill in the art before the effective filing date of the instant application, would have found it obvious to modify the system of Gleichauf by applying the known technique of obtaining a set of plaintext bits .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf et al. (U.S. PG Publication 2003/0149869) referred to as Gleichauf hereinafter in view of Pasini et al. (U.S. Patent 8,798,263 B2), referred to as Pasini hereinafter and further in view of Nix (US 20190097794 A1), referred to as Nix hereinafter.

Regarding claim 3, the combination of Gleichauf and Pasini discloses the method of claim 1, but does not disclose wherein obtaining the set of key bits comprises selecting the set of key bits from an encryption key whose length is greater than the bit-length parameter.
However, Nix teaches wherein obtaining the set of key bits comprises selecting the set of key bits from an encryption key whose length is greater than the bit-length parameter (Para. 0491 teaches how only a subset of bits are derived from a key that is too large, i.e. “…where the length of derived shared secret key 129b in a network key K derivation algorithm 1101 can be greater than the length of key K specified for wireless network 102, the key processing algorithm 141i can take steps to (i) truncate derived shared secret key 129b, (ii) select a subset of bits within derived shared secret key 129b…” ). 
Therefore, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine teachings of Gleichauf .
Claims 4-5, 7-8,11, 13-15, 17, 18, 20-21,23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf et al. (U.S. PG Publication 2003/0149869) referred to as Gleichauf hereinafter in view of Pasini et al. (U.S. Patent 8,798,263 B2), referred to as Pasini hereinafter and further in view of Ohmori et al. (U.S. 6570989 B1), referred to as Ohmori hereinafter.

Regarding claim 4, combination of Gleichauf and Pasini does not expressly teach The method of claim 1, wherein the set of key bits is a first the set of key bits, and performing the sequence of logical operations comprises: performing a first integer arithmetic operation on the first set of key bits and the set of plaintext bits; performing a first bit-level reordering operation on an output of the integer arithmetic operation; and performing a first substitution box operation on an output of the bit-level reordering operation; performing a second integer arithmetic operation on the set of bits output by the first substitution box operation and a second set of key bits based on the first set of key bits; performing a second bit-level reordering operation on an output of the second integer arithmetic operation; and performing a second substitution box operation on an output of the second bit-level reordering operation.
However, Ohmori teaches wherein the set of key bits is a first the set of key bits, and performing the sequence of logical operations comprises: performing a first Col.3:52-55 “The first exclusive-OR operating unit 3111 takes an exclusive-OR for corresponding bits in 32-bit subkey data and the higher-order 32 bits ("X1" in FIG. 3) of 64-bit input data and outputs resultant 32-bit data S0”. Examiner reads X1 in Fig. 3 as “the set of plaintext bits” and Subkey data in Fig. 3 as “the first set of key bits” and includes a first exclusive-OR operating unit 3111, as “performing a first integer arithmetic operation”) performing a first bit-level reordering operation on an output of the integer arithmetic operation; and performing a first substitution box operation on an output of the bit-level reordering operation; (Ohmori Col.3:49-51 “This data shuffling unit 3011 includes a first exclusive-OR operating unit 3111, a second exclusive-OR operating unit 3112, and a data converting unit 3113” and Col.3:60-62 “The data converting unit 3113 converts the 32-bit data S0 using the 32K-bit substitution table data and outputs 32-bit converted data S1”) performing a second integer arithmetic operation on the set of bits output by the first substitution box operation and a second set of key bits based on the first set of key bits; performing a second bit-level reordering operation on an output of the second integer arithmetic operation; and performing a second substitution box operation on an output of the second bit-level reordering operation. (Ohmori Col.3:63-66 “The second exclusive-OR operating unit 3112 takes an exclusive-OR for corresponding bits in the 32-bit data S1 and the lower-order 32 bits ("X0" in FIG. 3) of the 64-bit input data and outputs resultant 32-bit data Y1”.)

Therefore, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine teachings of Gleichauf and Pasini with the teachings of Ohmori to perform encryption of given length of plaintext bits in combination with equal length of key bits by performing sequence of logical operations and performing substitution box operations. (See Gleichauf lines 1-3 and Ohmori abstract lines 1-2).

Regarding claim 5, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 4, wherein the sequence of logical operations further comprises performing an XOR operation on an output of the second substitution box operation and a third set of key bits based on the second set of key bits.(Ohmori Col.4:45-52  “FIG. 5 shows the detailed construction of the data converting unit 3113 shown in FIG. 3. This data converting unit 3113 includes a first substitution table data storing unit 3201, a second substitution table data storing unit 3202, a third substitution table data storing unit 3203, a fourth substitution table data storing unit 3204, a first adding unit 3205, a second adding unit 3206, and an exclusive-OR operating unit 3207”. Examiner reads an exclusive-OR operating unit 3207 as “performing an XOR operation on an output of the second substitution box operation”)
Regarding claim 7, the combination of Gleichauf, Pasini and Ohmori teaches The method of claim 4, wherein the first bit-level reordering operation is based on a Col.2:66-67, Col.3:1-2  “The data shuffling unit 3011 performs data shuffling for 64-bit input plaintext data (hereinafter "plaintext block") using the 32K-bit substitution table data generated by the substitution table data generating unit 3014”. Examiner reads data shuffling for 64-bit input plaintext data (hereinafter "plaintext block") using the 32K-bit substitution table data as “the first bit-level reordering operation is based on a different reordering sequence than the second bit-level reordering operation”)
Regarding claim 8, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 4, wherein the output of the bit-level reordering operation comprises N bits, and the substitution box operation is performed using at least floor (N/M) Galois field inverters, where M < N (Pasini Col.6:55-60 discloses how an output re-ordering operation comprises N bits, and where the s-box operation is performed using a Galois field inverters that use the floor of the operation).
Regarding claim 11, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 4, wherein the second set of key bits is derived from the first set of key bits at least in part by: performing a third integer arithmetic operation on the first set of key bits and a constant (Ohmori Col.2:60-63 and Col.3:49-66); performing a third bit-level reordering operation on an output of the integer arithmetic operation; and performing a third substitution box operation on an output of the bit-level reordering operation  (Ohmori Col.2:60-63 and Col.3:49-66 discloses how new sets of key bits are derived by performing different arithmetic operations on  previous key bits set).
Regarding claim 13, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 0[11], wherein the constant is a first constant, and the method further comprises deriving a third set of key bits at least in part by: performing a fourth integer arithmetic operation on the second set of key bits and a second constant (Ohmori Col.2:60-63 and Col.3:49-66); performing a fourth bit-level reordering operation on an output of the integer arithmetic operation (Ohmori Col.2:60-63 and Col.3:49-66); and performing a fourth substitution box operation on an output of the bit-level reordering operation (Ohmori Col.2:60-63 and Col.3:49-66 discloses how new sets of key bits are derived by performing different arithmetic operations on  previous key bits set).
Regarding claim 14, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 13, wherein the third bit-level reordering operation is based on a different reordering sequence than the fourth bit-level reordering operation (Ohmori Col.2:60-63 and Col.3:49-66).
Regarding claim 15, the combination of Gleichauf, Pasini and Ohmori teaches the method of claim 13, wherein the third and fourth substitution box operations are performed using Galois field inverters ((Pasini Col.6:55-60 discloses how an output re-ordering operation comprises N bits, and where the s-box operation is performed using a Galois field inverters that use the floor of the operation
Claims 17, 18, 20-21, 23 and 25 contain similar subject matter as those disclosed in corresponding claims 4, 5, 7-11, albeit drawn to either a computer-readable medium (claims 17, 18, 20-23) or processor (claim 25). With the exception of pertaining to a different statutory subject matter category, the features and limitations disclosed in these claims are identical as those found in claims 4, 5, 7-11. For this reason, the prior art cited in the rejection of claims 4, 5, 7-11 are equally applicable in the rejection of claims 17, 18, 20-23 and 25 and thus rejected under the same grounds of rejection as provided earlier in the rejection of these earlier claims. All citations provided in the earlier rejection of claims 4, 5, 7-11 are equally applicable to the same subject matter disclosed in claims 17, 18, 20-23 and 25.  

Claim 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf et al. (U.S. PG Publication 2003/0149869) referred to as Gleichauf hereinafter in view of Pasini et al. (U.S. Patent 8,798,263 B2), referred to as Pasini hereinafter and in view of Ohmori  et al. (U.S. 6,570,989 B1), referred to as Ohmori hereinafter and further in view of Kaminaga et al. (U.S. 7,254,718 B2), referred to as Kaminaga hereinafter.
Regarding claim 6, combination of Gleichauf, Pasini and Ohmori does not expressly teach The method of claim 4, wherein the first and second integer arithmetic operations each comprise one of an integer addition with carries operation and an integer subtraction with borrows operation.
However, Kaminaga teaches The method of claim 4, wherein the first and second integer arithmetic operations each comprise one of an integer addition with carries Col.20:12-16 “when data is partitioned into bit blocks (for example, partitioned to 8 bit blocks or 16 bit blocks) and an arithmetic operation such as addition or multiplication is performed, a carry (in the case of subtraction: borrow) occurs”).
Gleichauf, Pasini, Ohmori and Kaminaga are from a similar field of technology (related to Cryptography and Security).
Therefore, prior to the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine teachings of Gleichauf, Pasini and Ohmori with the teachings of Kaminaga to perform encryption of given length of plaintext bits in combination with equal length of key bits by performing i) sequence of logical operations including addition with carry operation and subtraction with borrow operation and ii) performing substitution box operations. (See Gleichauf lines 1-3 and Ohmori abstract lines 1-2).
Claim 12 contains similar subject matter as those disclosed in corresponding claim 6, albeit in additional (third) integer arithmetic operation. Therefore, the prior art cited in the rejection of claim 6 is equally applicable in the rejection of claim 12 and thus rejected under the same grounds of rejection as provided earlier in the rejection of the earlier claim. All citations provided in the earlier rejection of claim 6 is equally applicable to the same subject matter disclosed in claims 12.
Claim 19 contains similar subject matter as those disclosed in corresponding claim 6, albeit drawn to either a computer-readable medium. With the exception .  

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf et al. (U.S. PG Publication 2003/0149869) referred to as Gleichauf hereinafter in view of Pasini et al. (U.S. Patent 8,798,263 B2), referred to as Pasini hereinafter and  in view of Ohmori et al. (U.S. 6570989 B1), referred to as Ohmori hereinafter and further in view of Rubin (U.S. 7,907,723 B2), referred to as Rubin hereinafter.
Regarding claim 9, the combination of Gleichauf, Pasini and Ohmori does not expressly teach the method of claim 8, wherein N is not a multiple of M, and the number of inverters used in the substitution box operation comprises floor(N/M) Galois field inverters 
however, Rubin Col.5:12-19 discloses how the substitution box operation is performed using Galois field inverters that use the floor of the operation. 
Therefore, prior to the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine teachings of Gleichauf, Pasini and Ohmori with the teachings of Rubin to perform substitution box operation by applying floor operation on Galois field inverters. 

Regarding claim 10, the combination of Gleichauf, Pasini and Ohmori does not expressly teach the method of claim 9, wherein N mod M = K, and the substitution box operation further comprises a Galois field inverter in GF(2K)
however, Rubin Col.5:12-19 and Col.4:24-29 discloses using mathematical formula N mod M=K, to derive Galois field inverters for use in substitution box operation.
Therefore, prior to the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine teachings of Gleichauf, Pasini and Ohmori with the teachings of Rubin to perform substitution box operation by applying mathematical formula N mod M = K to derive Galois field inverters.
Claim 22 contains similar subject matter as those disclosed in corresponding claims 9-10, albeit drawn to a computer-readable medium. With the exception of pertaining to a different statutory subject matter category, the features and limitations disclosed in claim 22 are identical as those found in claims 9-10. For this reason, the prior art cited in the rejection of claims 9-10 is equally applicable in the rejection of claim 22 and thus rejected under the same grounds of rejection as provided earlier in the rejection of the earlier claim. All citations provided in the earlier rejection of claims 9-10 are equally applicable to the same subject matter disclosed in claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devesh Sheth whose telephone number is (571)272-2340. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVESH SHETH/Examiner, Art Unit 4122                                                                                                                                                                                                        
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491